 SENNECOTT COPPER-CORPORATION75complete as to substantially stabilize labor relations between theparties, eventhough itleaves the wage provision for future negotia-tion.The 1951 contract thereforeconstitutes a bar.'The contract provides that employees covered by the agreementshall :within thirty (30) days after the date of execution of this Agree-ment, or in the case of new employees, within thirty (30) daysafter the date of employment, become members in good standingin the Union... .The Company will, within three (3) working days after receiptof notice from the Union,' discharge any, employee who is not ingood standing in the Union, as required in the preceding para-graph.The Petitioner argues that both these clauses are unlawful.Althoughthe contract uses the phrase "within thirty (30) days" rather than thestatutoryphrase,"on orafter the thirtieth day following"in desig-nating an employee's grace period for joiningthe Intervenor, we be-lievethat the formerphrase grantsto employees the full statutoryperiod inwhich to join the incumbent union 2The further contention that the second clause is unlawful becauseit permits discharge on some ground other than an employee's failureto tender the periodic dues and initiationfeesuniformly required as.a condition of acquiring or retaining membership is also withoutmerit.This argumentassumesillegality,whereas the proper as-sumption is one of legality: that the obligation to dischargeextendsonly to situations recognized as valid by statute.As the petition was filed after the signing of the 1951agreement,we find that it is a bar to the present proceeding.We shall thereforedismiss the petition.OrderIT IS REREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.%PillsburyMills,Inc.,92 NLRB 172;Pullman Standard Car Manufacturing Co.,61 NLRB 661.,Owens-Illinois Glass Company,96 NLRB 640.KENNECO7T COPPER CORPORATIONandCONRADH. ROGERS,PETITIONER.Case No. 33-R-°279.February 13,1952Decision and OrderUpona petition duly filed under Section 9(c) of the National LaborRelationsAct, a hearingwas held before Byron E.Guse, hearing offi-98 NLRB No. 14. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDcer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the-entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations i and the individual involved claim torepresent employees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:Rogers, the petitioning individual, seeks to represent a unit con-sisting of himself and two brickinasons employed in the Employer'smechanical department.The record indicates that one helper is regu-larly assigned to help the brickmasons and that several others spend amajority of their time as bricklayer helpers. It is the contention ofthe Intervenors that Rogers is, in fact, a supervisor within the mean-ing of the amended Act and therefore cannot represent employees ofthe Employer for purposes of collective bargaining.The brick-masons are under the supervision of the master mechanic and hisassistant who also supervise the various other categories of employeesin the mechanical department, including smelter mechanics, burners,repair men, pipefitters, and blacksmiths.Rogers is classified as aleadman brickmason.He spends approximately 25 percent of histime doing the work of a brickmason and the remainder laying outwork, assigning the brickmasons and their helpers to specific jobs, anddirecting them in the performance of their duties.No other indi-vidual is immediately responsible for the supervision of these em-ployees.Rogers testified that when additional bricklayers are neededto help the brickmasons he requests his superior to assign helpers fromother departments and informs his superior when they are no longerneeded.He also testified" that he has authority to permit the twobrickmasons to work overtime or on their days off.On the basis ofthese facts we find that Rogers responsibly directs the brickmasonswith whom he works and is a supervisor within the meaning of theamended Act.3iAt the hearing International Union of Mine, Mill and Smeltei Workers. and Local 890,International Union of Mine,Mill and Smelter Workers, hereinafter called the Intervenors,were permitted to intervene on the basis of their contractual interest in these employees.2In view of our decision herein we find it unnecessary to pass upon the several motionsof the Intervenors to dismiss the petition on the ground,among others,that the unitsought is Inappropriate for purposes of collective bargaining'Goar's Service and Supply,85 NLRB 219:Oil City Iron Works,92 NLRB 1293. OCEAN TOW, INC.77The Board has held that a supervisor cannot act as a representativeof employees to decertify a union.'Nor can an employer's super-visor represent its employees for purposes of collective bargaining.5Accordingly, the Intervenors'motion to dismiss the petition for thisreason is hereby granted.OrderIT ISHEREBY ORDEREDthat the petition in thiscase be,and it herebyis, dismissed.4Clyde D.Herr-is,77 NLRB 1375.bDouglas Aircraft Company,Inc.,53 NLRB 486.-OCEAN Tow, INC., PETITIONERandSEAFARERS INTERNATIONIL UNIONOF NORTH AMERICAandPACIFIC COAST MARINE FIREMEN, OILERS,WATERTENDERS AND WIPERS ASSOCIATION.Case No. 19-RM-77.February 13, 1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Donald D. McFeely,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees ofthe Employer.Pacific Coast Marine Firemen, Oilers, Wat",rtenders and WipersAssociation, herein called the Marine Firemen, contends that a mem-orandum of agreement which it signed with the Employer on March20, 1951, is a bar to this proceeding.Seafarers International Unionof North America, Atlantic and Gulf Districts, affiliated with the.American Federation of Labor, herein called the SIU, joins theEmployer in opposing the Marine Firemen's motion to dismiss thepetition on this ground.The Employer is engaged in operating freight vessels. It startedbusiness in January 1951, with the purchase of two vessels, theAlaskaCedarand theAlaska Spruce.At that time, the Employer intendedto jointhePacific American Shipowners Association, now known as98 NLRB No. 23.